COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 IN THE MATTER OF                                                 No. 08-16-00034-CV
                                               §
 THE ESTATE OF                                                      Appeal from the
                                               §
 JOSE LIDIO ROMO, DECEASED.                                       Probate Court No. 1
                                               §
                                                             of El Paso County, Texas
                                               §
                                                                  (TC#2009-P00624)
                                               §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant all costs in this Court. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 3RD DAY OF NOVEMBER, 2016.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Hughes, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment